                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

WILLIE COX, JR., a/k/a ABBUE-JAU,                )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )          No. 4:19-cv-3156-JMB
                                                 )
JOHN A. ROSS,                                    )
                                                 )
               Defendant.                        )

                               MEMORANDUM AND ORDER

       This matter is before the Court upon the motion of plaintiff Willie Cox, a/k/a Abbue-Jau,

for leave to proceed in forma pauperis in this civil action. For the reasons explained below, the

motion will be denied, and this case will be dismissed.

                               Legal Standard on Initial Review

       Pursuant to 28 U.S.C. § 1915(e)(2), the Court is required to closely screen cases where,

as here, there is an application to proceed in forma pauperis. The Court may deny a litigant leave

to proceed in forma pauperis and dismiss an action if it determines that the complaint is frivolous

or malicious. A complaint is frivolous “where it lacks an arguable basis either in law or in fact.”

Neitzke v. Williams, 490 U.S. 319, 325 (1989). A complaint is malicious if it was filed for the

purpose of harassing the named defendant and not for the purpose of vindicating a cognizable

right. Spencer v. Rhodes, 656 F. Supp. 458, 461-63 (E.D.N.C. 1987), aff’d 826 F.2d 1061 (4th

Cir. 1987).

       When considering whether a complaint is malicious, the Court may refer to objective

factors such as the circumstances surrounding the filing and the nature of the allegations. Id.

Additionally, the Eighth Circuit has recognized that “malicious” applies to situations where the

complaint is “plainly part of a longstanding pattern of abusive and repetitious lawsuits.” Horsey
v. Asher, 741 F.2d 209, 213 (8th Cir. 1984), Cooper v. Wood, 111 F.3d 135 (8th Cir. 1997)

(unpublished); see also In re McDonald, 489 U.S. 180 (1989) (leave to proceed in forma

pauperis can be denied based in part on prior abusive litigation).

                                            Background

       The case at bar is one of many interrelated civil rights actions plaintiff has filed pro se

and in forma pauperis in this Court since September 17, 2019.1 As of the date of this

Memorandum and Order, all of plaintiff’s cases that have been reviewed pursuant to 28 U.S.C. §

1915(e)(2)(B) have been dismissed for one of the reasons set forth therein. In Cox v. City of

Clayton, 4:19-cv-03091-RLW, the Honorable Ronnie L. White determined that plaintiff’s

repeated filing of frivolous and interrelated lawsuits amounted to abuse of the judicial process,

and cautioned him that restrictions may be imposed if he continued the practice. On November

22, 2019, plaintiff began filing lawsuits seeking damages against the District Judges of this Court

who dismissed his cases.2

                                          The Complaint




1
  See Cox v. Lang, 4:19-cv-02585-NAB (E.D. Mo. Sept. 17, 2019), Cox v. Hulsey, 4:19-cv-02586-JAR
(E.D. Mo. Sept. 17, 2019), Cox v. Hartman, 4:19-cv-2587 (E.D. Mo. Sept. 17, 2019), Cox v. Anello, 4:19-
cv-02588-AGF (E.D. Mo. Sept. 17, 2019), Cox v. Walz, 4:19-cv-02589-SRC (E.D. Mo. Sept. 17, 2019),
Cox v. Hulsey, 4:19-cv-02592-SRC (E.D. Mo. Sept. 17, 2019), Cox v. Morrow, 4:19-cv-02593-JAR (E.D.
Mo. Sept. 17, 2019), Cox v. Grammer, 4:19-cv-02662-PLC (E.D. Mo. Sept. 30, 2019), Cox v. Crotzer,
4:19-cv-02727-RLW (E.D. Mo. Oct. 7, 2019), Cox v. Dewly, 4:19-cv-02744-JAR (E.D. Mo. Oct. 9,
2019), Cox v. Dodson, 4:19-cv-02748-AGF (E.D. Mo. Oct. 9, 2019), Cox v. Walker, 4:19-cv-02764-RLW
(E.D. Mo. Oct. 10, 2019), Cox v. City of University City, Missouri, 4:19-cv-02923-JCH (E.D. Mo. Oct.
28, 2019), Cox v. Brentwood, Missouri, City of, 4:19-cv-03067-PLC (E.D. Mo. Nov. 7, 2019), Cox v. City
of Clayton, 4:19-cv-03091-RLW (E.D. Mo. Nov. 12, 2019), and Cox v. Ferguson, City of, 4:19-cv-3115-
SNLJ (E.D. Mo. Nov. 18, 2019).
2
  See Cox v. Fleissig, 4:19-cv-3133-SRC (E.D. Mo. Nov. 22, 2019), Cox v. Autrey, 4:19-cv-3143-SPM
(E.D. Mo. Nov. 25, 2019), Cox v. Autrey, 4:19-cv-3144-JCH (E.D. Mo. Nov. 25, 2019), Cox v. Ross,
4:19-cv-3152-SNLJ (E.D. Mo. Nov. 25, 2019), Cox v. Ross, 4:19-cv-3153-HEA (E.D. Mo. Nov. 25,
2019), Cox v. Ross, 4:19-cv-3156-JMB (E.D. Mo. Nov. 26, 2019), and Cox v. Ross, 4:19-cv-3157-DDN
(E.D. Mo. Nov. 26, 2019).

                                                  2
       Plaintiff brings this action against the Honorable John A. Ross to complain about the

dismissal of one of his prior cases, Cox v. Morrow, 4:19-cv-2593-JAR. Plaintiff attached to the

complaint a copy of the first page of the complaint he filed in that case, and a typewritten page

with the words “Mr. Morrow” and “or individual” highlighted and an arrow drawn between

them. (ECF No. 1, attch. 1 at 1-2). Plaintiff then makes general statements about the role of

judges, and he alleges that Judge Ross “turned fact into fiction and in doing so fiction was

decided in favor of,” and “violated” certain cases. Id. at 12-13. Included with the complaint are

pages of language about various legal topics, definitions of the words “driver,” “traffic,” and

“transportation,” and other material. Plaintiff seeks a total of $4.8 million in damages.

                                                Discussion

       The Court finds that plaintiff’s in forma pauperis application should be denied and this

action should be dismissed because the complaint is frivolous and malicious. The complaint is

frivolous because judges generally cannot be sued for monetary relief based on alleged judicial

misconduct, and nothing in the instant complaint establishes that Judge Ross acted in the absence

of jurisdiction or outside his judicial capacity. See Imbler v. Pachtman, 424 U.S. 409, 434-35

(1976) (citing Pierson v. Ray, 386 U.S. 547 (1967)). The complaint is malicious because it is

clear from the circumstances surrounding the filing and the nature of the allegations that plaintiff

filed the complaint to harass and disparage Judge Ross for ruling against him, see Spencer, 656

F. Supp. at 461-63, and because the complaint is clearly part of a pattern of abusive and

repetitious lawsuits. See Horsey, 741 F.2d at 213.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma

pauperis (ECF No. 2) is DENIED.



                                                 3
       IT IS FURTHER ORDERED that this case is DISMISSED pursuant to 28 U.S.C. §

1915(e)(2)(B)(i). A separate order of dismissal will be entered herewith.

       Dated this 2nd day of December, 2019.



                                                 /s/ Jean C. Hamilton
                                                JEAN C. HAMILTON
                                                UNITED STATES DISTRICT JUDGE




                                                4
